Citation Nr: 1142481	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  06-17 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for anal fissures or ulcers.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

3.  Entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery Department of Veterans' Affairs (VA) Regional Office (RO).  In an August 2006 rating, the RO denied service connection for anal fissures/ulcers, in June 2007 the RO denied entitlement to a TDIU, and in October 2008 the RO denied entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.

This case was previously remanded by the Board in March 2009 for additional development, and again in July 2010 in light of the Veteran's request to testify at a Board hearing.  In a May 2011 statement, however, the Veteran withdrew his request to testify at a Board hearing and thus that request is deemed withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following a review of the record, the Board finds that an examination is necessary for the Veteran's claimed anal fissures.  Service treatment records show that the Veteran was treated in April 1982 for constipation.  Shortly after discharge in April 1986, he was diagnosed as having an anal fissure.  He received surgical treatment for the anal fissure in August 1986 and was hospitalized for about two weeks.  The discharge summary stated that the Veteran had a three week history of severe constipation, burning, and pain in the anal area and had occasional rectal bleeding.  The Veteran was found to have a very large anal fissure in the posterior midline with heaped up granulation tissue around the margin protruding from the anal verge.  In 2004, the Veteran began having periods of severe diarrhea.  In a January 2005 colonoscopy, the Veteran was found to have an anal fissure.  An examination is necessary in this case in order to determine the nature and etiology of the Veteran's post-service anal fissures and whether they are related to the in-service constipation.  38 C.F.R. § 3.159(c)(4) (2011).  

The Veteran claims entitlement to TDIU.  The Veteran meets the schedular rating under 38 C.F.R. § 4.16(a).  See also 38 C.F.R. § 4.25.  Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In a September 2006 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that he last worked full time in June 2006 because he became too disabled to work due to his service-connected spine disability.  Because he is unemployed and his service-connected disability satisfies the percentage requirements set forth in 38 C.F.R. § 4.16(a), VA must obtain a medical opinion to determine whether it is at least as likely as not that his service-connected lumbar spine disability render him unable to secure or follow a substantially gainful occupation because soliciting such an opinion is necessary to adjudicate this claim.  

The Veteran was afforded a VA examination in December 2006 regarding his TDIU claim; however, the Board finds that another examination is necessary in this case.  The examiner opined that the Veteran's service-connected degenerative disc disease of the lumbar spine was at least as likely as not to impact his ability to engage in physical and sedentary work.  The Board finds this opinion unclear and lacks rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").  In addition, it has been many years since the last examination was conducted, another examination to assess the Veteran's current severity is necessary.  See 38 C.F.R. § 3.159 (c)(4).

The VA examination report should adequately address the question of whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In this regard, the Board notes that unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  In light of the findings in the previous examination, the Board must remand this matter to afford the Veteran a VA examination, the report of which must adequately address the above inquiry.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. at 297.

The determination of the above claims could affect the Veteran's SMC claim, as it remains to be determined whether the claimed anal fissures are service connected and whether the Veteran is entitled to TDIU based on his service-connected lumbar spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

The Board also notes that the Veteran's last VA examination addressing SMC was conducted in May 2008, over three years ago, and a more current examination is warranted.  38 C.F.R. § 3.159(c)(4).

Finally, pertinent private and VA medical records may be outstanding and not contained in the claims file.  The RO must take appropriate steps to obtain any such records not on file, including any VA records contained in the VA computerized patient record system (CPRS).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service constipation and post-service anal fissures.  The Veteran should also be notified that he may submit statements describing fully the various symptoms resulting from his service-connected lumbar spine disability, and the impact of these symptoms on his ability or inability to work.  Finally, advise the Veteran that he may submit statements addressing the current severity of his disabilities and their effect on his ability to leave his home and to care for his basic needs without the aid of others.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  After obtaining all outstanding records and associating these with the claims file, schedule the Veteran for an appropriate VA examination(s) to obtain opinions regarding the current nature and likely etiology of anal fissures and the effect of his service-connected disability on employability.  The claims folder must be made available and reviewed by the examiner and all necessary tests should be conducted.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not that the Veteran's anal fissures had their onset during active service or are related to any in-service disease or injury, including the in-service constipation.  In doing so, the examiner must acknowledge and discuss the Veteran's report as to the onset and chronicity of his anal fissures/ulcers.

An opinion must also be provided as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected degenerative disc disease of the lumbar spine, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The examiner must provide a complete rationale for all conclusions, which should be set forth in a legible report. 

3.  After completion of the foregoing, schedule the Veteran for a VA aid and attendance examination to determine eligibility for special monthly compensation based on the need for aid and attendance or by reason of being housebound.  The claims folder must be made available and reviewed by the examiner and all necessary tests should be conducted.  The examiner must determine the current severity of the Veteran's service-connected disabilities and their effect on his ability to leave his home, and to care for his basic needs without the aid of others.  A complete rationale for any opinion expressed must be provided in a legible report.

4.  Then readjudicate the appeal.  After completion of the above development, readjudicate the appeal.  If the determination of any of these claims remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

